Citation Nr: 0834627	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter come before the Board of Veterans Appeals (Board) 
on appeal from an October 2006 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

2.  A current diagnosis of diabetes mellitus is not 
demonstrated by the record.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated August 2006 and April 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  He was further notified of the process 
by which initial disability ratings and effective dates are 
assigned.  Thus, the veteran has been able to participate 
effectively in the processing of his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The veteran contends that he is entitled to service 
connection for diabetes mellitus based on his Vietnam service 
and consequent exposure to the herbicide, Agent Orange.  
Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's personnel records demonstrate that 
he did, in fact, serve in the Republic of Vietnam during this 
time period.  Therefore, he is presumed to have been exposed 
to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309(e).  Diabetes mellitus is a listed 
disease.

At the onset, service connection either on a direct or 
presumptive basis requires that there be a current disability 
demonstrated by the record.  38 C.F.R. § 3.303.  The veteran 
underwent a VA diabetes examination in October 2006, but was 
not diagnosed with the disability.  He complained of polyuria 
and polydipsia (excessive urination and thirst) which are 
symptoms of diabetes mellitus, but denied episodes of 
hypoglycemia.  Along with his history, the examiner reviewed 
laboratory findings provided by the veteran and his own 
laboratory data.  On each report the veteran's blood glucose 
was normal.  The examiner noted there is no evidence that the 
veteran has diabetes mellitus at this time.  

Although, the veteran contends that he has diabetes mellitus, 
he has not been shown to possess the requisite training or 
credentials needed to make such diagnosis.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v.  Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).      
           
In sum, there is no current credible diagnosis of diabetes 
mellitus of record. In the absence of a current clinical 
diagnosis, service connection must be denied. With regard to 
the noted glucose intolerance, this is in the nature of a 
clinical finding and not a disease or disability for which 
compensation is awarded. See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply. 
Service connection for diabetes mellitus  is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


